DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
 	Claim 12 has been amended, claim 25 has been added, and claims 12 and 14-25 remain pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 14-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
	Regarding claim 12, there is no support in the specification for a first level of bending of the bars or a second level of bending of the bars. At best, the specification recites first and second levels of deformation of the bars (paragraph 0016), or partial weakening of the bars (paragraphs 0034-0035). These disclosures are not as specific as first and second levels of bending.
	Regarding claim 12, there is no support in the specification for the first and second levels of bending causing a progressive crushing of the sole. At best, the specification recites that the two levels of weakening allow for progressive crushing of the sole (paragraphs 0035).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 23 recites the limitation "the two types of deformation" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination this appears to be the first and second levels of bending previously recited in claim 12.
	Claim 23 recites the limitations "a first level of crushing force" and “a second level of force” in lines 2 and 4, respectively. It is not clear if these limitations are the same as the ‘first level of mechanical 
Claim 25 recites the limitation “a total collapse of at least part of the bars” in line 2. It is not clear how there can be total collapse of only a portion of a bar. Is it a total collapse or a partial collapse? For purposes of examination it appears to be a total collapse of some or all of the bars (paragraph 0035).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12, 14-17 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luthi et al. (US 5,461,800), herein Luthi, in view of Ho (US 7,464,489).
Regarding claim 12, Luthi discloses a shoe sole comprising an outsole (bottom surface 18 and outer sole 54), an insole (top surface 16), and a midsole (structural webs 20) which extends between the insole and the outsole, the midsole being composed of a plurality of bars (walls of tubes 26, 40) which are arranged lengthwise of the sole; the insole, the bars and the outsole (at least bottom surface 18) being composed of an elastomeric material (column 4, lines 29-30), the bars being fixed on one side against a lower surface of the insole and on another side against an upper surface of the outsole, the outsole forming, between the bars, a plurality of folded areas (expansion joints 56), at least part of which comprises a fold (column 3, line 35-column 4, line 31; column 6, lines 16-23; Fig. 10). 

Regarding claim 14, Luthi discloses that each bar is formed by an arrangement of two walls (walls of each tube) which are arranged in close proximity to one another (Fig. 3).
Regarding claim 15, Luthi discloses that the outsole is produced in one piece with the bars of the midsole (column 4, lines 29-30).
Regarding claim 16, Luthi discloses that the elastic areas are in one piece with the bars (Fig. 10). 

Regarding claim 17, Luthi discloses that at least some of the bars are substantially transversal (Fig. 4).
Regarding claim 21, Luthi discloses that at least some of said bars are interrupted in the middle portion of the sole (Fig. 4, 9).
Regarding claim 22, Luthi discloses a shoe comprising a sole according to claims 12 (Fig. 1).
Regarding claim 23, Luthi and Ho teach that the two types of deformation, when exposed to the effects of a first level of crushing force originating from the foot of the user, permit the folds of the insole to be deployed, causing a first level of elongation, and, when exposed to the effects of a second level of force originating from the foot, greater than the first level of force, the material of the elastic areas to be deformed by stretching, causing a second level of elongation of the outsole, greater than the first level of elongation (due to the structure of the folds and the elastic nature of the outsole).
Regarding claim 24, the two levels of elongation allow for progressive crushing of the sole, according to the intensity of the force exerted by a user.
Regarding claim 25, the second level of bending of the bars may correspond to a total collapse of at least part of the bars (depending on the magnitude and location of the force exerted).

Claims 12, 15-20, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucas et al. (US 2011/0138652), herein Lucas, in view of Ho.
Regarding claim 12, Lucas discloses a shoe sole comprising an outsole (outsole 40), an insole (sole plate 20), and a midsole (leaf spring elements 22, 23) which extends between the insole and the outsole, the midsole being composed of a plurality of bars (leaf spring elements 22, 23) which are arranged lengthwise of the sole, the insole and the bars being composed of an elastomeric material (such as TPU), the bars being fixed on one side against a lower surface of the insole and on another side against an upper surface of the outsole, the outsole forming, between the bars, a plurality of folded areas (curved regions 41), at least part of which comprises a fold. 
Lucas does not disclose that the outsole is formed of an elastomeric material. Ho teaches that an outsole may be formed of an elastomeric material (column 6, lines 25-26). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the outsole of Lucas of an elastomeric material in order to use a material well known for use in shoe outsoles which provides sufficient flexibility and support to the shoe.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. With an elastomeric outsole the folded areas would be elastic areas which are deformable plastically by unfolding the folds and elastically by stretching the elastic areas. The folded elastic areas have a structure such that when a user applies a first level of mechanical load, the folds are unfolded, thereby causing a first level of bending of the bars, and when the user applies a second level of mechanical load, greater than the first level of mechanical load, the elastic areas are deformed elastically by stretching the elastomeric material, thereby causing a second level of bending of the bars, greater than the first level of bending (wherein the folds will unfold under a first level of deformation, and then stretch under a second level of deformation when they have been fully unfolded, due to their structure and elastic nature), and wherein 
Regarding claim 15, Lucas discloses that the outsole is in one piece with the bars of the midsole (Fig. 3, 7).
Regarding claim 16, Lucas discloses that the elastic areas are in one piece with the bars (Fig. 3, 7). 
It is noted that claims 15 and 16 are product-by-process claims. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)
Regarding claim 17, Lucas discloses that at least some of the bars (elements 23) are substantially transversal (Fig. 1).
Regarding claim 18, Lucas discloses that at least some of the bars (elements 22) are substantially longitudinal (Fig. 1).
Regarding claim 19, Lucas discloses that at least some of the bars are aligned at an angle which is included between 00 and 900 with respect to the longitudinal axis of the sole (Fig. 12, 23, 27).
Regarding claim 20, Lucas discloses that the sole comprises several sets of bars including a set of substantially transversal bars (elements 23) and a set of substantially longitudinal bars (elements 22) (paragraphs 0069, 0073; Fig. 1).
Regarding claim 22, Lucas discloses a shoe comprising a sole according to claims 12 (Fig. 1).

Regarding claim 24, the two levels of elongation allow for progressive crushing of the sole, according to the intensity of the force exerted by a user.
Regarding claim 25, the second level of bending of the bars may correspond to a total collapse of at least part of the bars (depending on the magnitude and location of the force exerted).
Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
Applicant argues that Luthi teaches away from the claimed invention. Specifically Applicant argues that Luthi describes a different two-stage spring architecture that is very complex and involves a complex and expensive molding process. However, the two-stage spring process described in Luthi does not preclude the sole from also experiencing first and second levels of bending as described in claim 12. The combination of Luthi and Ho teaches an outsole having elastic areas which comprise a fold, and that the outsole is made of an elastomeric material. The structure of the folds in Luthi would result in elastic areas which allow for two levels of bending, a first in which the elastic areas unfold, and second in which the areas are elastically stretched after they have been fully unfolded. A force exerted on the elastic areas after the fold has been fully unfolded would result in a stretching of the elastic areas due to the elastomeric nature of the outsole.
Applicant further argues that the expansion joints of Luthi are not used to provide a two-stage spring effect as presently claimed. However, an elastomeric sole will be elastically deformable and will 
Applicant argues that Lucas "describes an outsole with curved regions 41 enabling deflection of the leaf spring elements 22 and 23 'without creating a noticeable tension within the outsole layer 40' which implicitly excludes a high level of tension in the outsole providing an elastic deformation" (page 6). However, the disclosure only describes some level of deflection of the leaf spring elements (as the curved regions are unfolding) which does not create tension within the outsole layer. Once the curved regions have been fully unfolded, any additional force applied will act to stretch the outsole (due to its elastomeric nature).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SHARON M PRANGE/Primary Examiner, Art Unit 3732